Citation Nr: 1041724	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-02 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from June 1962 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his service-connected PTSD warrants a 
higher rating than currently assigned.  In March 2009, the 
Veteran submitted a letter to the Board with VA psychiatric 
progress reports, including a September 2008 report, which was of 
record and previously considered in the supplemental statement of 
the case (SSOC).  He also submitted a February 2009 progress 
report, not previously of record, nor considered by the RO, the 
agency of original jurisdiction.  Additionally, the Veteran did 
not waive consideration of such evidence by the RO.  See 38 
C.F.R. § 20.1304.  The most recent report indicates a pattern of 
ongoing medical treatment for the Veteran's PTSD, and strongly 
suggests that there are additional outstanding treatment records.  
The Board notes that the RO has obtained Beckley VA Medical 
Center records from January 2007 to September 2008; a period of 
more than two years ago.  As such, the Board has determined that 
additional VA treatment records must be obtained prior to 
adjudication.  

Additionally, in statements from the Veteran received by the 
Board in February 2009, he disputed the accuracy of the recorded 
subjective findings on the September 2008 progress report.  The 
Veteran made notations suggesting that his symptoms had continued 
to worsen.  Specifically, the Veteran crossed out negative 
responses regarding thoughts of self harm or suicide, and 
indicated that he had such contemplations, although he 
disregarded them for his family.  In addition, he crossed out his 
previously negative response regarding feelings of hopelessness 
or helplessness, and indicated that he had these feelings.  
Although the Board finds the November 2007 examination adequate 
for rating his PTSD disability at that time, due to the passage 
of time, and the Veteran's contentions that his condition has 
worsened, the Board finds that the Veteran should be afforded a 
new examination to determine the current severity of his PTSD 
symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  All of the Veteran's VA treatment records 
not already included in the claims file from 
September 2008 through the present should be 
obtained.  All attempts to procure records 
should be obtained and associated with the 
claims folder.  If the RO cannot obtain 
records identified by the Veteran, a notation 
to that effect should be inserted in the 
file.  

2.  Following the receipt of any outstanding 
treatment records, the Veteran should be 
scheduled for a VA examination to determine 
the current severity of his PTSD.  The 
examiner is to conduct all indicated testing.  
The examiner should obtain a thorough history 
from the Veteran including any current 
symptoms of his PTSD.  The examiner should 
also provide an opinion concerning the degree 
of social and industrial impairment resulting 
from the Veteran's service-connected PTSD, 
and a global assessment of functioning score 
with an explanation of the significance of 
the score assigned.  

3.  Following any additional indicated 
development, the case should be reviewed on 
the basis of the additional evidence.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished a 
SSOC, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


